Citation Nr: 1030128	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-10 010	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUE

Entitlement to a higher, i.e. special rate of Dependency and 
Indemnity Compensation (DIC) based on a purported need for aid 
and attendance (A&A) or on account of being housebound (HB).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Appellant-widow and D.H. (helper)


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to March 
1945.  He died in April 1995.  Service connection for his cause 
of death subsequently was granted in an August 2003 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  A more recent, December 2005, RO decision 
determined his widow did not require A&A and was not HB 
and, therefore, was not entitled to a higher rate of DIC  She 
appealed to the Board of Veterans' Appeals (Board).  

As support for her claim, the Appellant and her helper, D.H., 
testified at a hearing at the RO in April 2010 before the 
undersigned Veterans Law Judge of the Board, also commonly 
referred to as a Travel Board hearing.  During the hearing the 
appellant submitted additional evidence and waived her right to 
have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).  

Also during the hearing, the appellant indicated she is not 
requesting a higher rate of DIC on the premise she needs A&A, 
rather, only because she is HB.  In any event, because her claim 
requires further development, the Board is remanding her claim to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
The Board has advanced her appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




REMAND

The Board finds it necessary to remand this claim so the AMC can 
arrange for a VA examination for a medical opinion concerning 
whether the appellant needs A&A (despite her apparent withdrawal 
of this basis of her claim) or is HB.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
This assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when an examination or 
opinion is necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

During her recent hearing, the appellant testified that she has 
several physical and even some psychological impairments.  See 
personal hearing transcript at page 3.  She maintains that, as a 
result of these disabilities, she regularly needs a companion to 
help her do household chores and grocery shopping.  See id., at 
7-8, 10.  And due to her back problems, she asserts that she is 
wheelchair bound most of the time or, at the very least, needs a 
cane or other assistance just to do anything meaningful or of any 
duration outside her house.  See id., at 4, 10.  

Increased DIC is payable to a surviving spouse by reason of the 
need for A&A or by reason of being HB.  38 U.S.C.A. §§ 1311(c), 
(d), 1315(h) (West 2002); 38 C.F.R. § 3.351(a)(3), (4) (2009).  

Under 38 C.F.R. § 3.351(b), the need for A&A means helplessness 
or being so nearly helpless as to require the regular A&A of 
another person.  The criteria for determining whether such need 
exists are set forth under 38 C.F.R. § 3.351(c).

The criteria for establishing the need for A&A include 
consideration of whether the appellant is blind or is so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or is a patient in a nursing home because of 
mental or physical incapacity; or establishes a factual need 
(under the criteria set forth in § 3.352(a)) for A&A.  38 C.F.R. 
§ 3.351(c).

In determining whether there is a factual need for regular A&A, 
the following will be accorded consideration:  the inability of 
the appellant to dress or undress herself, or to keep herself 
ordinarily clean and presentable; whether she requires frequent 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid; inability to feed herself through loss of 
coordination of upper extremities or through extreme weakness; 
inability to attend to the wants of nature; or incapacity that 
requires assistance on a regular basis to protect her from the 
hazards or dangers incident to her daily environment.  It is not 
required that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal function which the appellant is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establish that the appellant is so helpless as to need regular 
aid and attendance, not that there be constant need.  38 C.F.R. § 
3.352(a).

If the criteria for increased DIC based on the need for regular 
A&A are not met, a higher rate of DIC also may be awarded if a 
surviving spouse is permanently HB by reason of disability.  38 
U.S.C.A. § 1311; 38 C.F.R. § 3.351(e).

A surviving spouse will be considered to be permanently HB when 
she is substantially confined to her house (ward or clinic areas, 
if institutionalized) or immediate premises by reason of a 
disability or disabilities reasonably certain to remain 
throughout her lifetime.  38 U.S.C.A. § 1311(d); 38 C.F.R. § 
3.351(e).

Social Security Administration (SSA) records confirm the 
appellant-widow has been receiving disability benefits from this 
other Federal Agency for severe impairments attributable to 
depression, obesity, and lumbar disc disease.

In addition, a December 2004 statement from a private physician, 
Dr. P.A., diagnosed depression, obesity, degenerative disc 
disease, psoriasis and anxiety.  At the time of that statement, 
however, Dr. P.A. also acknowledged the appellant did not require 
A&A and was not HB.  But he more recently submitted another 
statement in May 2010 indicating that, "[d]ue to [the 
appellant's] medical conditions, I feel that she qualifies for 
housebound benefits.  She does not qualify for regular aid and 
attendance benefits at this time."  Dr. P.A. did not discuss the 
medical basis or rationale of his revised opinion, however; 
instead, it was entirely conclusory.  Nevertheless, the fact 
remains that he at least now believes the appellant is HB (though 
not in need of A&A), so additional examination is needed to 
further assess this possibility.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the appellant for a VA 
examination to determine whether her 
several medical conditions (physical and 
mental) necessitate A&A or render her HB.  


Specifically consider the following 
factors in making these necessary 
determinations:

a) the likelihood (very likely, as likely 
as not, or unlikely) the appellant is 
unable to dress or undress herself, or to 
keep herself ordinarily clean and 
presentable; whether she requires frequent 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid; inability to feed herself 
through loss of coordination of upper 
extremities or through extreme weakness; 
inability to attend to the wants of 
nature; or incapacity that requires 
assistance on a regular basis to protect 
her from the hazards or dangers incident 
to her daily environment.  

*It is not required that all of the 
disabling conditions enumerated above be 
found to exist.  The particular personal 
function which the appellant is unable to 
perform should be considered in connection 
with her condition as a whole.  It is only 
necessary that the evidence establish that 
she is so helpless as to need regular A&A, 
not that there be constant need.

b) the likelihood (very likely, as likely 
as not, or unlikely) the appellant is 
permanently HB - meaning substantially 
confined to her house (ward or clinic 
areas, if institutionalized) or immediate 
premises by reason of a disability or 
disabilities reasonably certain to remain 
throughout her lifetime.

The examiner must discuss the rationale of 
all opinions expressed, whether favorable 
or unfavorable to the claim for a higher 
rate of DIC.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

2.  Then readjudicate the claim in light 
of any additional evidence.  If the claim 
is not granted to the appellant's 
satisfaction, send her another 
supplemental statement of the case (SSOC) 
and give her an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of the 
claim.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



